      Case 7:20-cv-00177 Document 27 Filed on 06/17/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        June 17, 2021
                          UNITED STATES DISTRICT COURT
                                                                                     Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


UNITED STATES OF AMERICA,             §
                                      §
VS.                                   §             CIVIL ACTION NO. 7:20-CV-177
                                      §
7.646 ACRES OF LAND, MORE OF LESS, et §
al,                                   §
                                      §
       Defendants.                    §

                 ORDER RESETTING VIDEO STATUS CONFERENCE

       Due to the recently enacted Federal holiday, it is hereby ORDERED that this matter

(previously set for June 18, 2021) is hereby reset for video status conference via Zoom on

June 22, 2021, at 10:00 a.m. in the 9th Floor Courtroom, United States District Court, 1701 W.

Business Highway 83, McAllen, Texas.

        SO ORDERED June 17, 2021, at McAllen, Texas.


                                                      ______________________________
                                                      Randy Crane
                                                      United States District Judge




1/1
